IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

YASER ALBAHRI,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2495

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 30, 2015.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

James E. Felman and Katherine Earle Yanes of Kynes, Markman & Felman, P.A.,
of Tampa, for Appellant.

Pamela Jo Bondi, Attorney General and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.